  Case 4:21-cv-00144-Y Document 25 Filed 04/22/21   Page 1 of 2 PageID 224


                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

IOU CENTRAL, INC.                  §
d/b/a IOU FINANCIAL                §
                                   §
VS.                                §      CIVIL NO. 4:21-CV-144-Y
                                   §
PREMIER PAVING GP.                 §
INC., et al.                       §

                     ORDER DENYING MOTIONS AS MOOT

      On February 11, 2021, plaintiff IOU Central Inc. filed its

original complaint in this Court.           (Doc. no. 1.)     On March 10,

Defendants filed a motion to dismiss.         (Doc. no 8.)    On April 12,

IOU Central filed a “Notice of Voluntary Dismissal of Entire Case

Without Prejudice Including Withdrawal of Motion [Doc 10].” (Doc.

no. 21.)

      The Federal Rules of Civil Procedure allow a plaintiff to

dismiss an action without a court order by filing “a notice of

dismissal before the opposing party serves either an answer or a

motion     for   summary    judgment . . . .”          FED.   R.   CIV.      P.

41(a)(1)(A)(i).     Under that rule, the Fifth Circuit held that “a

plaintiff has an absolute right to dismiss a lawsuit before the

defendant has filed an answer or summary judgment motion.”           Carter

v. United States, 547 F.2d 258, 259 (5th Cir. 1977). A defendant’s

motion to dismiss is not the “equivalent of an answer.”            Id.

      In the present case, IOU Central filed its notice of dismissal

on April 12, 2021 (doc. no. 21).         Therefore, as of that date, this



ORDER DENYING MOTIONS AS MOOT – PAGE 1
  Case 4:21-cv-00144-Y Document 25 Filed 04/22/21     Page 2 of 2 PageID 225


case    was   DISMISSED    without       prejudice.      Accordingly,    both

Defendant’s motion to dismiss (doc. no. 8) and Plaintiff’s motion

(doc. no. 10) are MOOT and therefore DENIED.

       SIGNED April 22, 2021.

                                           ____________________________
                                           TERRY R. MEANS
                                           UNITED STATES DISTRICT JUDGE




ORDER DENYING MOTIONS AS MOOT – PAGE 2
